Exhibit 10.5

CERTIFICATE OF AMENDMENT

TO THE

ENCANA CORPORATION CANADIAN PENSION PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011

 

 

WHEREAS Encana Corporation (the “Company”) sponsors the Encana Corporation
Canadian Pension Plan (the “Plan”);

 

AND WHEREAS pursuant to Section 1.5.4, the Company reserves the right to amend
the Plan;

 

AND WHEREAS the Company wishes to amend the Plan, effective December 3, 2017, to
accommodate the changes to the parental benefit provided under the Employment
Insurance Act (Canada);

 

NOW THEREFORE WE CERTIFY that the Plan is hereby amended as described in the
attached Amendment Number 4.

 

CERTIFIED to be an approved amendment of the Plan on this 13 day of September,
2019.

 

                        

/s/ Mike Williams

/s/ Rachel Moore

Signature

Signature

 

 

Mike Williams

Rachel Moore

Executive Vice-President, Corporate Services

Vice-President, Human Resources

ENCANA CORPORATION

ENCANA CORPORATION

Acting by and through its authorized agent

Acting by and through its authorized agent

ENCANA SERVICES COMPANY LTD.

ENCANA SERVICES COMPANY LTD.

 

 

 

 

 

 

 

 

 

  

 

 

 

--------------------------------------------------------------------------------

 

AMENDMENT NUMBER 4

ENCANA CORPORATION CANADIAN PENSION PLAN

 

 

 

The Encana Corporation Canadian Pension Plan (the “Plan”) is hereby amended as
follows:

 

Effective December 3, 2017:

 

1.

Section 1.3.8 is amended by adding the following paragraph before the last
paragraph:

 

“For greater certainty, when, as permitted under the Employment Insurance Act
(Canada) the duration of a Participant’s parenting leave exceeds the 12 month
limit set out in paragraph (b), above, the remaining period of parenting leave
will be subject to, and reduce the limit set out in, paragraph (a), above.”

 

 

 